 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JARON LUCIEN,                                              2:16-cv-02595-WBS-DB
12
                                                        Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                                 REQUEST TO MODIFY SCHEDULING
                        v.                                         ORDER
14

15   J. MACOMBER, et al.,
16                                                Defendants.
17

18          Defendant G. Wooden has requested a modification of the Discovery and Scheduling Order

19   to extend the discovery cutoff date by three weeks. Good cause appearing therein, IT IS

20   HEREBY ORDERED that:

21          1.     Defendant G. Wooden’s request for a modification of the Discovery and Scheduling

22                 Order (ECF No. 35) is GRANTED; and,

23          2.     Defendant shall have until December 4, 2018, to take plaintiff’s deposition.

24   Dated: November 6, 2018

25

26
27
     DLB:9/DB/prisoner-civil rights/luci2595.dso eot2
28
